UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6090


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

QUALO MARTEZ LOWERY,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:05-cr-00216-RJC-2)


Submitted: May 25, 2017                                           Decided: May 31, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Qualo Martez Lowery, Appellant Pro Se. Amy Elizabeth Ray, Assistant United States
Attorney, Asheville, North Carolina, Kevin Zolot, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Qualo Martez Lowery appeals the district court’s order denying his postconviction

motion to dismiss both the indictment and the information filed by the Government

pursuant to 21 U.S.C. § 851 (2012). We have reviewed the record and find no reversible

error. Accordingly, we deny Lowery’s motion for the appointment of counsel and affirm

for the reasons stated by the district court. United States v. Lowery, No. 3:05-cr-00216-

RJC-2 (W.D.N.C. Jan. 17, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            2